        Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 UNITED STATES OF AMERICA,

          Plaintiff,
                                                      CIVIL ACTION NO.
                  v.
                                                      3:16-CV-00622-CWR-FKB
 STATE OF MISSISSIPPI,

          Defendant.

          UNITED STATES’ PROPOSAL REGARDING THE SPECIAL MASTER

         Pursuant to the Court’s September 3, 2019 Memorandum Opinion and Order (ECF No.

234) (“Opinion”), the United States submits this proposal regarding the identity and role of the

Special Master under Fed. R. Civ. P. 53.

   I.       Proposed Special Master Candidates

         The United States proposes the following three individuals, in alphabetical order, as

Special Master to oversee the development of a proposed remedial order:

         1. Dr. Michael Hogan

         Dr. Hogan has more than 40 years of experience in the mental health field. He served as

Commissioner of the New York State Office of Mental Health, Director of the Ohio Department

of Mental Health, and Commissioner of the Connecticut Department of Mental Health. In each

of those roles, he oversaw statewide systems of care, including community provider networks

and state-operated facilities. In 2002, he served as Chairman of the President’s New Freedom

Commission on Mental Health. He has a PhD in Administration of Special Education from

Syracuse University. See Attachment 1 (Hogan Resume).



                                                  1
       Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 2 of 8



         2. Pam Hyde

         Ms. Hyde has worked in the field of mental health for more than 30 years. She is a

former administrator of the Substance Abuse and Mental Health Services Administration

(“SAMHSA”), as well as a former Secretary of the Department of Human Services of New

Mexico, former Director of the Seattle Department of Housing & Human Services, and former

Director of the Ohio Department of Human Services. She has provided consulting services on

mental health programs, finances, strategic planning, quality improvement and other matters to a

number of states and jurisdictions. 1 She holds a J.D. from the University of Michigan Law

School. See Attachment 2 (Hyde Resume).

         3. Louis Kurtz

         Mr. Kurtz is a former Associate Director of the Kentucky Department of Behavioral

Health, Developmental Disabilities, and Intellectual Disabilities. He has also served as Acting

Division Director of the Kentucky Division of Behavioral Health and as Director of the Institute

for Excellence in Behavioral Health at Eastern Kentucky University. He is currently Co-Director

of Great Lakes Mental Health Technology Transfer Center at the University of Wisconsin-

Madison, which provides technical assistance and training to behavioral health providers in the

Great Lakes region. His career in mental health goes back more than 30 years. Mr. Kurtz has a

Master’s in Education (Vocational Rehabilitation Counseling) from the University of Texas-

Austin. See Attachment 3 (Kurtz Resume).

         The proposed Special Master candidates have the qualifications and experience to

oversee a process to develop the proposed remedy in this case. All three have decades of


1
  Ms. Hyde was called as an expert witness by the United States in Johnson v. Murphy, No. 87:cv-369-T-24E (M.D.
Fla.) to opine on “the State of Florida’s processes and plans for assuring that persons with mental disabilities do not
enter or remain at [a Florida State Hospital] unnecessarily, in violation of their rights under the” ADA. Order
Denying Mot. in Limine to Exclude 2, ECF No. 1189 (July 28, 2000).
                                                           2
        Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 3 of 8



experience working in and overseeing mental health systems and the development of

community-based care. Each candidate brings his or her own unique expertise and skills to this

task. However, depending on the ultimate role of the Special Master, who is selected as the

Special Master, and the substantive areas of disagreement between the Parties, it may be

necessary for the Special Master to hire consultants to supplement his or her own skills and

experience. For example, a Special Master may need to hire an expert in bringing PACT to scale

to fidelity standards, expanding Mississippi’s supported housing program (CHOICE), or

leveraging available Medicaid resources. The United States’ proposed candidates have not

previously served in a Special Master role and may need to consult with those more experienced

with injunctive remedies and procedures in the context of institutional reform litigation.

            As instructed by the Court, the Parties have conferred regarding their proposed

candidates for Special Master, but were not able to reach consensus.

      II.      Proposed Role of the Special Master

            The United States proposes that the Special Master design and implement a structured

process to develop a proposed remedy that is consistent with this Court’s opinion. The

appropriate remedy is one that will bring the State into compliance with the mandate of the

Americans with Disabilities Act that “every Mississippian with SMI has access to a minimum

bundle of community-based services that can stop the cycle of hospitalization.” Opinion at 59-

60.

            The Special Master will review the trial record, review any additional data or information

that the Special Master determines is needed, review proposals from the Parties on an

appropriate remedy, identify and develop areas of agreement between the Parties, and make




                                                    3
      Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 4 of 8



recommendations to the Court on the appropriate resolution where there is disagreement between

the Parties. The proposed role is described in more detail below.

        A. Identification of an Appropriate Remedy

        Recognizing the widespread discrimination that the Court has found and its profound

effects on people with serious mental illness in Mississippi, the development and implementation

of a proposed remedy should proceed with “all deliberate speed.” See Brown v. Board of Ed.,

349 U.S. 294, 301 (1955). That process must be thoughtful and measured so that the remedial

order does “not create further gaps in services,” is neither “too broad in scope [n]or too lacking

in a practical assessment of the daily needs of the system,” and ensures that the remedy is

implemented at a speed “that is practical and safe for those involved.” Opinion at 60. Given that

the “evidence at trial showed what the State needs to do,” id., the work of the Special Master in

developing a proposed remedial order should proceed “with all reasonable diligence,” Fed. R.

Civ. P. 53(b)(2), and conclude as expeditiously as reasonably practicable, but should not exceed

four months.

        To help expedite the work of the Special Master, the United States proposes that the

Court instruct the Special Master to develop a proposed remedy that addresses the following, as a

starting point:

            •     Service Development: Ensuring “access to a minimum bundle of community-

                  based services that can stop the cycle of hospitalization.” Opinion at 60. This

                  includes expansion and provision of the following services:

                     o PACT;

                     o Mobile Crisis Response Services;

                     o Crisis Stabilization Units;

                                                   4
     Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 5 of 8



                    o Community Support Services;

                    o Peer Support Services;

                    o Supported Employment; and

                    o Permanent Supported Housing. Opinion at 16-27; 47-49.

             •   Access to Services: Identifying individuals who are experiencing unnecessary

                 institutionalization or are at risk of unnecessary institutionalization and

                 connecting those individuals to community-based services, including through

                 appropriate discharge planning from State Hospitals. Opinion at 32-33

             •   State Oversight: Ensuring through oversight and technical assistance that services

                 are consistent with the evidence-based models on which the services are based,

                 the 2016 DMH Operational Standards (JX 60), and the principles identified at

                 trial; and ensuring ongoing monitoring by the State through regular data and

                 information review to continually assess and manage the provision of services.

                 Opinion at 27-28; 47-49.

             •   Court Oversight: Provisions for this Court’s oversight and monitoring of the

                 State’s implementation of the remedial order.

        B.       Data Collection

       In order to help the Parties craft a remedy that reflects “the daily needs of the system,”

Opinion at 60, the Special Master will need to access and review data and information from the

State beyond what it is contained in the trial record. See id. at 17 n.9 (acknowledging that the

State has made changes to its mental health service system since the fact cut-off date agreed to

by the Parties). The United States proposes the Court adopt the following provisions related to

the production of data to the Special Master: The Special Master will identify and may request

                                                   5
     Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 6 of 8



any data and information not already part of the trial record as necessary to determine an

appropriate proposed remedy. The State will provide any identified, non-privileged data and

information to the Special Master, with a copy to the United States.

   III.      Administrative Proposals Related to the Special Master’s Authority

          The United States requests an opportunity for further briefing regarding the procedural

details of a Fed. R. Civ. P. 53 appointment order, once the Court has determined who the Special

Master will be and the Special Master’s overall role. As a preliminary matter the United States

requests the following:

             •   The Special Master may communicate ex parte with any Party.

             •   The Special Master may communicate ex parte with the Court.

             •   The Special Master may communicate ex parte with third parties as necessary to

                 carry out the duties of the Special Master.

             •   The Special Master may retain consultants or other staff.

             •   The State shall bear the cost of the Special Master along with the cost of any

                 consultants or staff retained by the Special Master. The State shall deposit funds

                 with the Court and the funds will be disbursed by the Clerk of the Court. The

                 amount of the funds deposited should be based on a proposed budget by the

                 Special Master. The Parties should have the opportunity to object to the

                 reasonableness of the budget for resolution by the Court.

             •   The Special Master and any consultants or staff of the Special Master will have

                 access to all relevant information, records, personnel, facilities, and reports,

                 unless protected by privileges, other limitations on disclosure, or any other

                 provisions of the Federal Rules of Civil Procedure. The Special Master will abide

                                                    6
Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 7 of 8



        by the terms of the Protective Order (ECF No. 59) and CCO Protective Order

        (ECF No. 50).

    •   The Special Master shall not communicate with the media, with any legislative or

        investigative body not a Party, or make public comments on the merits of this

        action, without application to and approval from the Court.

    •   The Court will hold a status conference to hear a report on the progress of the

        Special Master’s work three weeks after entry of the order appointing the Special

        Master. The Court will schedule additional status conferences, to be held at least

        once per month, at the end of the initial status conference.

    •   The Court retains jurisdiction of this action. The Court retains the authority to

        modify the appointment order sua sponte or upon application.




                                          7
     Case 3:16-cv-00622-CWR-FKB Document 236 Filed 10/03/19 Page 8 of 8



Dated: October 3, 2019

 D. MICHAEL HURST, JR.                               ERIC S. DREIBAND
 United States Attorney                              Assistant Attorney General
 Southern District of Mississippi                    Civil Rights Division

 MITZI DEASE PAIGE [MS BAR 6014]                     STEVEN H. ROSENBAUM
 CANDACE MAYBERRY                                    Chief
 Assistant United States Attorneys                   Special Litigation Section
 501 E. Court Street, Suite 4.430
 Jackson, MS 39201                                   REGAN RUSH
 Telephone: (601) 973-2840                           Deputy Chief
 mitzi.paige@usdoj.gov                               Special Litigation Section
 candace.mayberry@usdoj.gov
                                                     /s/ Mathew Schutzer___
                                                     MATHEW SCHUTZER [NY #5136007]
                                                     JORGE CASTILLO
                                                     DEENA FOX
                                                     PATRICK HOLKINS
                                                     ASHLEY MCDONALD
                                                     HALEY VAN EREM
                                                     Trial Attorneys
                                                     Special Litigation Section
                                                     Civil Rights Division
                                                     U.S. Department of Justice
                                                     950 Pennsylvania Avenue, N.W. – 4CON
                                                     Washington, DC 20530
                                                     Telephone: (202) 616-3179
                                                     Mathew.Schutzer@usdoj.gov




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2019, I electronically filed the foregoing with the
Clerk of Court using the ECF system, which sent notification of such filing to all counsel of
record.
                                                       /s/ _Mathew Schutzer__________
                                                       Mathew Schutzer




                                                 8
